UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 AIS FUTURES FUND IV L.P. (Exact name of registrant as specified in its charter) DELAWARE 13-3909977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o AIS FUTURES MANAGEMENT LLC 187 Danbury Road, P.O. Box 806 Wilton, Connecticut06897 John Hummel AIS Futures Management LLC 187 Danbury Road, P.O. Box 806 Wilton, Connecticut06897 (203) 563-1180 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Nathan Howell James Biery Sidley Austin LLP One South Dearborn Chicago, Illinois 60603 Securities to be registered pursuant to Section 12(b) of the Act: NONE Securities to be registered pursuant to Section 12(g) of the Act: Limited Partnership Interests (Title of Class) Table of Contents Item 2: Financial Information 1 Item 13: Financial Statements And Supplementary Data 13 Item 15: Financial Statements And Exhibits 13 i AIS FUTURES FUND IV L.P. ITEM 2: FINANCIAL INFORMATION (a) Selected Financial Data The following selected financial data for fiscal years ended December 31, 2006, 2005, 2004, 2003 and 2002 has been derived from audited financial statements of the Partnership. For the Year Ended December 31, 2006 For the Year Ended December 31, 2005 For the Year Ended December 31, 2004 For the Year Ended December 31, 2003 For the Year Ended December 31, 2002 Income Statement Items Interest Income $ 2,140,749 $ 477,981 $ 77,745 $ 22,180 $ 24,007 Total trading gains (losses) (2,314,184 ) 3,439,767 936,222 838,743 (55,515 ) Expenses: Selling Agent Administrative and Service Fees 1,292,554 490,891 139,825 52,473 34,533 Management Fees 687,913 279,667 102,578 40,002 24,203 General Partner Profit Share Allocation 141,714 692,016 175,476 117,836 0 Operating Expenses 69,180 38,677 24,306 18,699 31,960 Net Income (loss) $ (2,364,796 ) $ 2,416,497 $ 571,782 $ 631,913 $ (122,204 ) Balance Sheet Items Total Assets $ 52,787,723 $ 31,027,436 $ 8,517,025 $ 2,838,374 $ 1,778,125 Total Partners’ Capital $ 51,744,274 $ 27,884,331 $ 7,887,630 $ 2,669,569 $ 1,754,886 Series A Compound Monthly Rate of Return Month 2006 2005 2004 2003 2002 January 6.58% (0.66)% 4.04% 6.26% (3.69)% February (9.77) 16.90 10.92 10.55 (1.58) March 9.53 4.59 11.81 (15.24) 4.02 April 15.01 (6.35) (8.26) (6.61) 0.28 May (2.75) 0.71 (2.97) 6.19 (6.23) June (6.77) 3.00 (2.92) (2.25) 2.69 July 3.32 5.56 3.68 5.12 4.89 August (9.97) 4.45 4.16 6.56 5.45 September (12.55) 1.98 2.63 4.65 4.28 October 9.33 (12.37) 7.60 5.76 (14.79) November 13.24 (4.20) 2.08 1.94 (4.92) December (9.84) 12.34 (10.37) 9.46 4.16 Compound Annual Rate of Return (0.28)% 25.11% 21.64% 33.52% (7.33)% Monthly rates of return are calculated on an accrual basis in accordance with generally accepted accounting principles and the rules of the CFTC. 1 (b)Management’s Discussion and Analysis of Financial Condition and Results of Operations Reference is made to the “Selected Financial Data” presented above, as well as to “Item 13: Financial Statements and Supplementary Data.”The information contained therein is essential to, and should be read in conjunction with, the following analysis. (i) Capital Resources Units may be offered for sale as of the beginning, and may be redeemed as of the end, of each month. The amount of capital raised for the Partnership should not have a significant impact on its operations, as the Partnership has no significant capital expenditure or working capital requirements other than for monies to pay trading losses, brokerage commissions and expenses.Within broad ranges of capitalization, the General Partner’s trading positions should increase or decrease in approximate proportion to the size of the Partnership. The Partnership raises additional capital only through the sale of Units and capital is increased through trading profits (if any) and interest income.The Partnership does not engage in borrowing. The Partnership trades futures contracts and options on futures contracts on domestic markets.Risk arises from changes in the value of these instruments (market risk) and the potential inability of counterparties or brokers to perform under the terms of their contracts (credit risk).Market risk is generally to be measured by the face amount of the futures positions acquired and the volatility of the markets traded.The credit risk from counterparty non-performance associated with these instruments is the net unrealized gain, if any, on these positions plus the value of the margin or collateral held by the counterparty.The counterparty for futures and options on futures contracts traded in the United States is the clearinghouse associated with the relevant exchange.Clearinghouse arrangements are generally perceived to reduce credit risk because, in general, clearinghouses are backed by the corporate members of the clearinghouses, which are required to share any financial burden resulting from the non-performance of any one of the members of the clearinghouse. The General Partner attempts to control market risk through (1) real time monitoring of open positions; (2) diversifying positions among various markets; (3) moderating position size in each market traded on the basis of the trading signals indicated by MAAP (that is, taking a full, partial or no position); and (4) limiting the leverage in the Partnership’s portfolio to not more than approximately four times the net asset value of the Partnership.The Partnership controls credit risk by dealing exclusively with large, well capitalized financial institutions and futures brokers. The financial instruments traded by the Partnership contain varying degrees of off-balance sheet risk whereby changes in the market values of the futures underlying the financial instruments or the Partnership’s satisfaction of the obligations may exceed the amount recognized in the statement of financial condition of the Partnership. 2 Due to the nature of the Partnership’s business, substantially all its assets are represented by cash and United States government obligations, while the Partnership maintains its market exposure through open futures contract positions. The Partnership’s futures contracts are settled by offset and are cleared by the exchange clearinghouse function.Open futures positions are marked to market each trading day and the Partnership’s trading accounts are debited or credited accordingly.Options on futures contracts are settled either by offset or by exercise.If an option on a future is exercised, the Partnership is assigned a position in the underlying future which is then settled by offset. The value of the Partnership’s cash and financial instruments is not materially affected by inflation.Changes in interest rates, which are often associated with inflation, could cause the value of certain of the Partnership’s debt securities to decline, but only to a limited extent.More important, changes in interest rates could cause periods of strong up or down market price trends, during which the Partnership’s profit potential generally increases.However, inflation can also give rise to markets which have numerous short price trends followed by rapid reversals, markets in which the Partnership is likely to suffer losses. (ii) Liquidity The Partnership’s assets are generally held as cash or cash equivalents which are used to margin the Partnership’s futures positions and are withdrawn, as necessary, to pay redemptions and expenses.Other than potential market-imposedlimitations on liquidity, due, for example, to limited open interest in certain futures markets or to daily price fluctuation limits, which are inherent in the Partnership’s futures trading, the Partnership’s assets are highly liquid and are expected to remain so.During its operations through March 31, 2007, the Partnership experienced no meaningful periods of illiquidity in any of the markets traded by the General Partner on behalf of the Partnership. (iii) Critical Accounting Policies The Partnership records its transactions in futures contracts, including related income and expenses, on a trade date basis.Open futures contracts traded on an exchange are valued at fair value, which is based on the closing settlement price on the exchange where the futures contract is traded by the Partnership on the day with respect to which Net Assets are being determined. The Partnership accounts for subscriptions, allocations and redemptions on a per partner capital account basis.Income or loss, prior to the General Partner Profit Share allocation, is allocated pro rata to the capital accounts of all partners. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions, such as accrual of expenses, that affect the amounts and disclosures reported in the financial statements.Based on the nature of the business and operations of the Partnership, the General Partner believes that the estimates utilized in preparing the Partnership’s financial statements are appropriate and reasonable; however, actual results could differ from these estimates. 3 The estimates used do not provide a range of possible results that would require the exercise of subjective judgment.The General Partner further believes that, based on the nature of the business and operations of the Partnership, no other reasonable assumptions relating to the application of the Partnership’s critical accounting estimates other than those currently used would likely result in materially different amounts from those reported. (iv) Off-Balance Sheet Arrangements The Partnership does not engage in off-balance sheet arrangements with other entities. (v) Contractual Obligations The Partnership does not enter into any contractual obligations or commercial commitments to make future payments of a type that would be typical for an operating company or that would affect its liquidity or capital resources.The Partnership’s sole business is trading futures contracts, both long (contracts to buy) and short (contracts to sell).All such contracts are settled by offset, not delivery.The maturities of the Partnership’s futures contracts vary widely; however, the Partnership generally offsets contracts or rolls the contracts over into new contracts with similar maturities every few months.Currency, stock index and bond positions generally turn over every three months, energy positions every month, and metal and grain positions approximately five to six times per year. The Partnership’s financial statements, included herewith, present a condensed schedule of investments setting forth the fair value and percentage of Partnership net asset value of the Partnership’s open futures contracts, both long and short, at March 31, 2007, December 31, 2006 and December 31, 2005. (vi) Results of Operations Performance Summary The profitability of trend-following trading techniques such as MAAP depends upon the occurrence of major price moves in at least some of the futures contracts traded.The General Partner’s trading methods are confidential, so that the only information that can be furnished regarding the Partnership’s results of operations is its performance record.The Partnership engages in speculative trading and the Partnership may enter into long, short or neutral positions in the markets in which it trades.Because the Partnership’s trading strategies depend heavily on global price trends (both positive and negative), and these price trends may be affected by global economic conditions and may at times be seasonal, the Partnership will be affected by such conditions and trends.The past performance of the Partnership is not necessarily indicative of future results.The General Partner believes, however, that there are certain market conditions
